ACCEPTED
                                                                           03-15-00128-CV
                                                                                   6865755
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                     9/10/2015 12:45:08 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
               CAUSE NUMBER 03-15-00128-CV

                                                     FILED IN
                                              3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
                   IN THE COURT OF APPEALS
                                              9/10/2015 12:45:08 PM
         FOR THE   THIRD COURT OF APPEALS DISTRICTJEFFREY D. KYLE
                                                       Clerk
                        AUSTIN, TEXAS


                       TEDDE R. BLUNCK,

                                                   Appellant,
                               V.


                       CATHY A. BLUNCK,

                                                   Appellee.

ON APPEAL FROM THE 22ND DISTRICT COURT, HAYS COUNTY, TEXAS

                   TRIAL COURT CAUSE NO. 11-1217


     APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
            TO FILE APPELLANT’S REPLY BRIEF




                   TEDDE R. BLUNCK, PRO SE

                     502 QUITMAN STREET

                          P O BOX 1152

                    PITTSBURG, TEXAS 75686

                   TELEPHONE: (903) 855-8460

                   TELECOPIER: (903) 855-8465

              E-MAIL: TBLUNCK@YAHOO.COM
                                    Identity of Parties and Counsel



Appellant/Petitioner:                                Petitioner/Appellant’s Appellate Counsel:

                                                     Tedde R. Blunck, Pro Se
                                                     502 Quitman Street
                                                     P O Box 1152
                                                     Pittsburg, Texas 75686
                                                     Telephone: (903) 855-8460
                                                     Telecopier: (903) 855-8465
                                                     E-mail: tblunck@yahoo.com


Appellee/Respondent:                                 Respondent/Appellee’s Appellate Counsel:

                                                     Mr. Karl E. Hays
                                                     State Bar No. 09307050
                                                     Law Office of Karl E. Hays, PLLC
                                                     2101 South Highway 35, Suite 210
                                                     Austin, Texas 78741
                                                     Telephone: (512) 476-1911
                                                     Telecopier: (512) 476-1904
                                                     E-mail: Service@haysfamilylaw.com




Appellant’s First Motion for Extension of Time to File Reply Brief                       Page 2 of 5
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant Tedde R. Blunck, files

this First Motion to Extend Time to File Appellant’s Reply Brief. This motion is not

opposed by Appellee.

        Appellant’s Reply Brief is currently due on September 17, 2015.

        Appellant requests a 15-day extension of time to file its reply brief, making the

brief due on October 2, 2015. This is the first request for extension of time to file the

reply brief.

        Appellant relies on the following reasons, in addition to the routine matters that

Appellant as a practicing attorney must attend to in daily practice, to explain the need for

the requested extension:

        Appellant was out of the state assisting his 90 year old mother move from
        Iowa to Arizona and away from his office at the time the Appellee’s Brief
        was filed. The Appellee’s Brief was initially rejected by the Court. The
        Appellee’s Brief was resubmitted the same day. The Appellant did not
        receive notice from the Court that the Appellee’s Brief had been accepted.
        Appellant returned to his office Wednesday September 9, and logged on the
        Court’s website and learned that the Appellee’s Brief had been accepted by
        the Court on August 28, the same day it was resubmitted. The date the
        Reply Brief is now due is September 17. One week is not sufficient for the
        Appellant to prepare a cogent and succinct reply brief.

        Appellant seeks this extension of time to be able to prepare a cogent and succinct

reply brief to aid this Court in its analysis of the issues presented. This request is not

sought for delay but so that justice may be done.

        The undersigned has conferred with opposing counsel, and he is not opposed to

the requested extension.


Appellant’s First Motion for Extension of Time to File Reply Brief                 Page 3 of 5
        All facts recited in this motion are within the personal knowledge of the Appellant

signing this motion, therefore, no verification is necessary under Rule of Appellate

Procedure 10.2.

                                          PRAYER FOR RELIEF

        For the reasons set forth above, Appellant requests that this Court grant this First

Motion to Extend Time to File Appellant’s Reply Brief and extend the Deadline for

Filing the Appellant’s Reply Brief to October 2, 2015. Appellant requests all other relief

to which he may be entitled.



                                                     Respectfully submitted,




                                                     ____________________________________
                                                     Tedde R. Blunck
                                                     502 Quitman Street
                                                     P O Box 1152
                                                     Pittsburg, Texas 75686
                                                     Telephone: (903) 855-8460
                                                     Telecopier: (903) 855-8465
                                                     E-mail: tblunck@yahoo.com
                                                     Pro Se




Appellant’s First Motion for Extension of Time to File Reply Brief                   Page 4 of 5
                                    CERTIFICATE OF CONFERENCE

        Pursuant to Tex. R. App. P. 10.1(5), I certify that I conferred with counsel for

Appellee regarding this motion and that Appellee is not opposed to this motion.




                                                     Tedde R. Blunck




                                       CERTIFICATE OF SERVICE

        Pursuant to Tex. R. App. P. 9.5, I certify that on September 10, 2015 I served a

copy of this motion by e-service to the following counsel:

Mr. Karl E. Hays
State Bar No. 09307050
Law Office of Karl E. Hays, PLLC
2101 South Highway 35, Suite 210
Austin, Texas 78741
Telephone: (512) 476-1911
Telecopier: (512) 476-1904
E-mail: service@haysfamilylaw.com
Counsel for Appellee




                                                             Tedde R. Blunck




Appellant’s First Motion for Extension of Time to File Reply Brief                  Page 5 of 5